        Case 3:15-cv-00675-JBA Document 1824 Filed 03/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        March 23, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


  RULING DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF DENIAL OF
  MOTION FOR FEES TO RETAIN COUNSEL FOR BOND FORFEITURE PROCEEDINGS

       Defendant moves the Court to reconsider its denial [Doc. # 1425] of Defendant’s

motion for a release of fees [Doc. # 1332] for representation at his bond forfeiture

proceeding related to his pending criminal insider trading case in the District of

Massachusetts, No. 1:15-cr-10131-NMG. (Def.’s Mot. for Reconsideration [Doc. # 1452].)

The Court denied his motion, holding that Mr. Ahmed’s bond forfeiture hearing was not a

critical stage of criminal prosecution for which the Sixth Amendment right to counsel

attached because it could “see no way in which these bond forfeiture proceedings could

affect Defendant’s right to a fair trial or to meaningfully cross-examine witnesses.” (Ruling

Denying Def.’s Mot. for Fees to Retain Counsel for Criminal Matter [Doc. # 1425] at 7.)

       In his motion for reconsideration, Mr. Ahmed argues that bond forfeiture is a civil

proceeding for which he claims to be entitled to legal representation. (Def.’s Mot. at 2-3.)
        Case 3:15-cv-00675-JBA Document 1824 Filed 03/23/21 Page 2 of 2




While Defendant is correct that, in the Second Circuit, “forfeiture of a bail bond functions as

damages for breach of the civil contract, not as a punishment for the commission of a

criminal offense,” United States v. Brooks, 872 F.3d 78 (2d Cir. 2017), this case arises in the

District of Massachusetts, which is bound by First Circuit precedent and which held the

bond forfeiture proceeding to be “a criminal matter.” United States v. Ahmed, 414 F. Supp.

3d 188, 190 (D. Mass. 2019). This Court defers to the reasoned analysis of the District of

Massachusetts in determining the criminal nature of the bond forfeiture proceeding and

holds again that Mr. Ahmed’s Sixth Amendment right to counsel was not triggered at this

stage of the proceeding. Thus, Defendant’s motion for reconsideration [Doc. # 1452] is

DENIED.



                                            IT IS SO ORDERED.

                                            ____________________/s/_______________________________

                                            Janet Bond Arterton, U.S.D.J.

                              Dated at New Haven, Connecticut this 23rd day of March 2021.




                                               2
